Exhibit 10.10(b)

 

FOURTH
EXTENSION AND MODIFICATION
OF
EMPLOYMENT AGREEMENT

 

THIS FOURTH EXTENSION AND MODIFICATION OF EMPLOYMENT AGREEMENT (the “Extension”)
is entered into as of July 20, 2005 by and between Hearthside Homes, Inc., a
California corporation (“Employer”), which is an indirect wholly-owned
subsidiary of California Coastal Communities, Inc., a Delaware corporation
(“Parent”), and ED MOUNTFORD (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive and Employer have entered into an Employment Agreement dated
as of May 1, 1998, an Extension and Modification of Employment Agreement dated
December 7, 1999, a Second Extension and Modification of Employment Agreement
dated April 30, 2001, a Third Extension and Modification of Employment Agreement
dated March 18, 2003 and a Modification of Employment Agreement dated
November 12, 2003 (collectively, the “Employment Agreement”), through which
Executive has provided various executive capacities to Employer and Employer has
obtained various executive services by Executive; and

 

WHEREAS, Employer desires to obtain the benefit of continued service from
Executive by extending the Employment Agreement, and Executive desires to render
continued services to Employer by extending the Employment Agreement pursuant to
the terms and conditions of this Extension;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants herein contained, the parties agree as follows:

 


SECTION 1.                                CONTINUING EFFECTIVENESS OF EMPLOYMENT
AGREEMENT. EXCEPT TO THE EXTENT OF ANY MODIFICATION MADE PURSUANT TO THE TERMS
OF THIS EXTENSION, THE EMPLOYMENT AGREEMENT SHALL CONTINUE TO REMAIN IN FULL
FORCE AND EFFECT FOLLOWING THE DATE HEREOF.


 


SECTION 2.                                EXTENSION OF TERM. EMPLOYER AND
EXECUTIVE HEREBY AGREE TO EXTEND THE TERM OF THE EMPLOYMENT AGREEMENT UNTIL
APRIL 30, 2007.


 


SECTION 3.                                BASE SALARY. EFFECTIVE JUNE 1, 2005
AND UNTIL THE EXPIRATION OF THE TERM SET FORTH IN SECTION 2 ABOVE, EMPLOYER
AGREES TO PAY EXECUTIVE A BASE SALARY OF AT LEAST ONE HUNDRED AND EIGHTY
THOUSAND DOLLARS ($180,000) PER YEAR IN SEMI-MONTHLY INSTALLMENTS ON THE SAME
DATES THE OTHER SENIOR OFFICERS OF EMPLOYER ARE PAID.


 


SECTION 4.                                BONUS. FROM THE DATE HEREOF AND UNTIL
THE EXPIRATION OF THE TERM SET FORTH ABOVE, EMPLOYER AGREES TO PROVIDE EXECUTIVE
WITH THE OPPORTUNITY TO EARN INCENTIVE BONUSES OF (I) UP TO NINE HUNDRED
SEVENTY-FIVE THOUSAND DOLLARS ($975,000) IN CONNECTION

 

--------------------------------------------------------------------------------


 


WITH OBTAINING ENTITLEMENTS FOR THE UPPER BENCH OF THE BOLSA CHICA MESA, BASED
UPON THE AMOUNTS FOR EACH PERFORMANCE TARGET AS SET FORTH ON SCHEDULE A ATTACHED
HERETO; (II) AN INCENTIVE BONUS IN THE AMOUNT OF TWO HUNDRED AND SIXTY THOUSAND
DOLLARS ($260,000) IN THE EVENT THE PROPOSED SALE OF THE LOWER BENCH OF THE
BOLSA CHICA MESA TO THE WILDLIFE CONSERVATION BOARD FOR $65 MILLION IS
COMPLETED; AND (III) THE “OXNARD PROJECT BONUS” THAT MAY BE EARNED BY EXECUTIVE
IN CONNECTION WITH HEARTHSIDE HOMES OXNARD LLC’S DEVELOPMENT PROJECT IN OXNARD,
CALIFORNIA (THE “OXNARD PROJECT”) UNDER THE TERMS SET FORTH IN THE MODIFICATION
OF EMPLOYMENT AGREEMENT DATED NOVEMBER 12, 2003.


 


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS EXTENSION AS OF THE DATE
FIRST ABOVE WRITTEN.


 

 

“EMPLOYER”

 

 

 

HEARTHSIDE HOMES, INC.

 

 

 

By:

/s/ Raymond J. Pacini

 

 

 

Raymond J. Pacini

 

 

Chief Executive Officer

 

 

 

“EXECUTIVE”

 

 

 

/s/ Ed Mountford

 

 

 

 

 Ed Mountford

 

2

--------------------------------------------------------------------------------


 

Schedule A

 

Target Bonus and Performance Objectives

 

Subject to achieving the Performance Objectives set forth below during the term
of this Agreement, Employer will pay Executive the Target Bonus amount with
respect to each Objective within five business days after such Objective has
been accomplished.

 

 

 

 

 

Target

 

Executive

 

Bolsa Chica Performance Objective

 

Bonus

 

 

 

 

 

 

 

Ed Mountford

 

 

 

 

 

 

 

Upper Bench:

 

 

 

 

 

 

 

 

 

 

 

Coastal Development Permit (“CDP”) issued by Coastal Commission on terms
acceptable to the Company

 

$

200,000

 

 

 

 

 

 

 

 

 

CDP issued by Coastal Commission by December 15, 2005

 

500,000

 

 

 

 

 

 

 

 

 

City pre-annexation / water agreement executed by October 31, 2005

 

125,000

 

 

 

 

 

 

 

 

 

Grading permit issued

 

100,000

 

 

 

 

 

 

 

 

 

Final Map recorded

 

50,000

 

 

 

 

 

 

 

 

 

Total for Upper Bench

 

$

975,000

 

 

 

 

 

Executive’s initials:

 

 

 

 

 

 

 

 

 

 

 

CEO’s initials:

 

 

 

 

7/13/2005

 

--------------------------------------------------------------------------------